     Case 2:18-cv-02156-JAD-GWF Document 25 Filed 02/11/19 Page 1 of 3



 1 THE O’MARA LAW FIRM, P.C.
   DAVID C. O’MARA
 2 NEVADA BAR NO. 8599
   311 East Liberty St.
 3 Reno, Nevada 89501
   775-323-1321
 4 775-323-4082 (fax)

 5 KRAVITZ TALAMO & LEYTON, LLC
   Daniel Leyton
 6 55 Miracle Mile, Suite 300
   Coral Gables, Florida 33134
 7 Telephone: 305.558.5300 or 305.677.0114
   Facsimile: 305.557.1934
 8
   Attorneys for Plaintiff Jeffrey Shuminer.
 9

10                               UNITED STATES DISTRICT COURT
11                                      DISTRICT OF NEVADA
12 JEFFREY SHUMINER,                               )
                                                   )
13                  Plaintiff,                     )   Case No. 2:18-cv-02156-JAD-GWF
                                                   )
14          v.                                     )   STIPULATION AND ORDER TO EXTEND
                                                   )   TIME TO RESPON' TO DEFENDANT’S
15 OLCC NEVADA REALTY, a Nevada                    )   OPPOSITION TO PLAINTIFF’S MOTION
   Limited Liability Company, and DOES 1           )   FOR LEAVE TO FILE AMENDED
16 through X.                                      )   COMPLAINT
                                                   )
17                  Defendant                      )   (First Request)    ECF No. 25
                                                   )
18

19          Plaintiff Jeffrey Shuminer (“Plaintiff”) and Defendant OLCC Nevada Realty
20 (“Defendant”), by and through their respective counsel, hereby stipulate and agree as follows:

21          1.      Plaintiff filed his Motion for Leave to File Amended Complaint (ECF No. 20). on
22 January 22, 2019.

23          2.      Defendant filed its Opposition to the Motion for Leave (ECF No. 23) on February
24 5, 2019.

25          5.      Plaintiff has requested an extension of time to file his Reply and Defendant has
26 agreed to stipulate to extend time as a matter of professional courtesy. Counsel for the parties

27 have agreed, subject to Court approval, to allow Plaintiff an extension up to and including

28                                                     1
      STIPULATION AND ORDER FOR EXTENSION OF TIME TO DEFENDANT’S OPPOSITION TO
               PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT
     Case 2:18-cv-02156-JAD-GWF Document 25 Filed 02/11/19 Page 2 of 3



 1 February 22, 2019 with which to file their Reply to Defendant’s Opposition to the Motion for

 2 Leave to File Amended Complaint, filed as ECF No. 23.

 3          6.      The slightly extended briefing schedule set forth above is requested as the briefing

 4 on this motion involves detailed, nuanced arguments that must be properly researched by

 5 Plaintiff’s counsel as well as the press of unrelated litigation on both Plaintiff’s lead counsel and

 6 local counsel.

 7 //

 8 //

 9 //

10 //

11 //

12 //

13 //

14 //

15 //

16 //

17 //

18 //

19 //

20 //

21 //

22 //

23 //

24 //

25 //

26 //

27                                     [signatures on following page]

28                                                    2
        STIPULATION AND ORDER FOR EXTENSION OF TIME TO DEFENDANT’S OPPOSITION TO
                 PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT
     Case 2:18-cv-02156-JAD-GWF Document 25 Filed 02/11/19 Page 3 of 3



 1          7.     This is the first stipulation for such an extension of time with respect to Plaintiff’s

 2 filing of a Reply and is made in good faith not for purposes of delay.

 3          IT IS SO STIPULATED AND AGREED.
 4 DATED: February 11, 2019                          THE O’MARA LAW FIRM, P.C.
 5

 6                                                                 /s/ David C. O’Mara
                                                                 DAVID C. O’MARA, ESQ
 7
                                                     311 East Liberty St.
 8                                                   Reno, Nevada 89501
                                                     775-323-1321
 9                                                   775-323-4082 (fax)
                                                     Counsel for Plaintiff
10
                                                     KRAVITZ TALAMO & LEYTON, LLC
11                                                   Daniel Leyton
                                                     55 Miracle Mile, Suite 300
12                                                   Coral Gables, Florida 33134
                                                     Telephone: 305.558.5300 or 305.677.0114
13                                                   Facsimile: 305.557.1934
                                                     Attorneys for Plaintiff Jeffrey Shuminer
14
     DATED: February 11, 2019.                       GREENBERG TRAURIG, LLP
15

16
                                                           /s/ Christopher R. Miltenberger
17                                                   MARK E. FERRARIO, ESQ
                                                     CHRISTOPHER R. MILTENBERGER, ESQ.
18
                                                     10845 Griffith Peak Drive, Suite 600
19                                                   Las Vegas, Nevada 89135
                                                     702.792.3773
20                                                   702.792.9002 (fax)
                                                     ferrariom@gtlaw.com
21                                                   miltenbergerc@gtlaw.com
                                                     Counsel for Defendant OLCC Nevada Realty
22

23                                                ORDER
24          IT IS SO ORDERED.
25                           12
            DATED: February _____, 2019
26
                                                  UNITED STATES
                                                             ES
                                                              SDDI
                                                                DISTRICT
                                                                 IST
                                                                  S RIC
                                                                      CT JJU
                                                                          JUDGE
                                                                           UD
27

28                                                    3
      STIPULATION AND ORDER FOR EXTENSION OF TIME TO DEFENDANT’S OPPOSITION TO
               PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT
